MEMORANDUM **
Robert J. MeCulloek, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging prison officials acted with deliberate indifference to his medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm.
The district court properly dismissed McCulloek’s action because he did not allege facts suggesting that the defendants knew of and disregarded an excessive risk to his health. See Clement v. Gomez, 298 F.3d 898, 904 (9th Cir.2002) (describing the subjective and objective requirements for a showing of deliberate indifference); see also Jeffers v. Gomez, 267 F.3d 895, 915 (9th Cir.2001) (“A supervisor may be liable under § 1983 only if there exists either (1) his or her personal involvement in the constitutional deprivation, or (2) a sufficient causal connection between the supervisor’s wrongful conduct and the constitutional violation.”) (internal quotations omitted).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.